Citation Nr: 0936546	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-27 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1983 to July 1987 
and from January 2003 to April 2004.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDING OF FACT

A left knee disorder is related to active military service. 


CONCLUSION OF LAW

A left knee disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the 
appellant's claim for service connection for a left knee 
disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2008).  This is so because the Board 
is taking action favorable to the appellant by granting the 
issue at hand.  As such, this decision poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

In this case, the Veteran asserts that his current left knee 
disorder was caused by an injury he sustained while on active 
military duty.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110; 
1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice injury or disease and the current 
disability.  See Hickson v. West, 12  Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran's service treatment records indicate that the 
Veteran injured his left knee in service.  Specifically, a 
March 2003 sick slip noted that the Veteran hit his left knee 
on frozen ice while performing convoy and ambush drills, and 
that he had no previous injury.  

A May 2004 VA examination report noted the Veteran's 
complaints of bilateral knee pain.  Upon examination, the VA 
examiner noted a "small density projecting posterior within 
the femorotibial joint showing completely benign features and 
without pathological significance."  

A January 2005 VA examination report noted that the Veteran 
sustained an injury to his left knee in service in 2003, his 
pain was progressively worse, and he was treating his pain 
with the medication Vioxx until it was taken off of the 
market.  The report further noted that the Veteran 
experienced functional limitations on standing and walking.  
Upon physical examination of the left knee, there was no 
limitation of range of motion.  The VA examiner noted that 
the Veteran had a "click[ing] or snap[ping]" general joint 
condition.  While a normal left knee examination was 
indicated, significant general occupational effects, 
decreased mobility, problems with lifting and carrying, and 
pain were also indicated.

A June 2005 private treatment record noted the Veteran's left 
knee pain.  A November 2005 VA treatment record noted the 
Veteran's chief complaint of pain running to his left knee.  
The diagnosis was chronic pain.  A January 2006 private 
treatment record noted the Veteran's left knee pain had 
improved and he was working out at the gym.  
A May 2006 private treatment record noted the Veteran's left 
knee pain.  The treating diagnosis was meniscal tear.  The 
physician indicated that the Veteran sustained a combat 
training injury to the left knee in March 2003, and a 
"reinjury" in August 2005.  A May 2006 magnetic resonance 
imagery (MRI) report indicated a March 2003 left knee 
contusion and persistent medial pain with difficulty 
standing.  The MRI findings included mild thinning of the 
medial retinaculum with mild lateral subluxation of the 
patellar relative to the distal femur, as well as mild joint 
effusion without popliteal extension.  The impression was 
mild lateral patellar subluxation, possibly due to an old 
injury or chronic instability/subluxation.  Suggestion of 
mild chondromalacia patella was also noted.  

A May 2006 letter from the Veteran's private physician noted 
that he had presented with left knee pain, his knee went out 
while walking, and he was treated with a brace and anti-
inflammatory for the diagnosis of patella subluxation with 
chondromalacia of the patella.  The physician opined that 
because the Veteran did not have a knee injury prior to his 
inservice knee injury, his left knee symptoms, to include 
recurrent patella subluxation, were related to his inservice 
injury.  The physician further stated that the Veteran had 
sustained a blunt trauma, falling on his knee during 
maneuvers on a rock, and that he was not able to ambulate for 
thirty minutes.  The physician also indicated that upon 
physical examination of the Veteran, there was tenderness in 
the medial aspects of the patella as well as tenderness over 
the anterior medial joint line suggesting meniscal tenderness 
and plica.  The ultimate impression was "original injury of 
patella subluxation and plica secondary to blunt knee 
trauma."  The physician opined that the Veteran's left knee 
disorder was "at least likely as not related to his military 
service."  

In a July 2006 statement in support of his claim, the Veteran 
asserted that the injury he sustained while on active duty 
was the only injury he ever sustained to his left knee.  He 
further asserted that he continued to experience locking and 
pain in his left knee.

In various October 2006 lay statements submitted by the 
Veteran's peers, it was reported that prior to his entering 
military service, he did not suffer from any problems 
relating to his left knee, and that upon returning home from 
service, he exhibited symptoms of a left knee disorder.  

In a December 2006 memorandum to the RO, a VA examiner 
acknowledged that a standard medical opinion had been 
requested.  The VA examiner indicated that the Veteran's 
claims folder had been reviewed.  The VA examiner ultimately 
opined that mild lateral patellar subluxation was not caused 
by or the result of the Veteran's military service.  In 
support of this opinion, the VA examiner noted that the 
Veteran had had a normal bilateral knee examination in 
January 2005, there was a reinjury in August 2005, the May 
2006 MRI report indicated an old injury, and the May 2006 
letter from his private physician did not discuss the August 
2005 reinjury.  The VA examiner concluded that the Veteran's 
patella subluxation was most likely due to reinjury in August 
2005.

In an August 2007 private treatment record, it was reported 
that the Veteran presented with pain in his left knee, and 
that he was experiencing difficulty rotating his knee and 
walking.  

In a September 2007 letter written by the private physician 
who had treated the Veteran's left knee disorder in May 2006, 
it was again noted that he had sustained an injury in 
service, he had a current diagnosis of recurrent patella 
subluxation, and he was experiencing intermittent locking of 
his left knee.  After reporting the findings of a physical 
examination, the physician opined that the original injury to 
the left knee causing patella subluxation and plica and 
meniscal injury were related to the Veteran's military 
service.  

In two December 2007 lay statements submitted by the 
Veteran's peers, it was reported that he had injured his left 
knee only once, during active military duty in 2003.  

The Board finds that service connection for a left knee 
disorder is warranted.  There is a current diagnosis of a 
left knee disorder.  See Degmetich v. Brown, 104 F.3d 1328, 
1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  Specifically, in May 2006, the Veteran was 
diagnosed with a meniscal tear, as well as with patellar 
subluxation with chondromalacia of the patella.  The 
Veteran's service treatment records, VA treatment records, 
and lay statements submitted by the claimant and other 
individuals documented the inservice left knee injury.  See 
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of inservice incurrence or aggravation of a disease or 
injury).  Additionally, the medical evidence of record 
supports the finding of a nexus between an inservice 
incurrence of an injury, and the Veteran's current 
disability.  Specifically, in May 2006 and September 2007 
letters from the Veteran's private treating physician, the 
physician found that his left knee disorder was related to an 
injury that was sustained during active military duty.  
Included in the letters were the findings of physical 
examinations of the Veteran conducted by the physician, as 
well as references to private treatment records indicating a 
left knee injury.  The physician ultimately opined that 
"[the Veteran's] condition is at least likely as not related 
to his military service."  In support of this opinion, the 
physician stated that "[the Veteran] injured the knee while 
on active duty [...] [t]his individual did not have a knee 
injury prior to that."  

While a December 2006 medical opinion provided by a VA 
examiner contradicted the medical opinion of the private 
physician discussed above, the Board affords the VA 
examiner's opinion little probative value.  The VA examiner 
opined that the Veteran's left knee disorder was not caused 
by or a result of his military service, and was most likely 
due to reinjury in August 2005.  In support of this opinion, 
the VA examiner noted only that the May 2006 letter from the 
private physician did not address the August 2005 reinjury.  
However, the only indication of record of an August 2005 
reinjury is contained in a private treatment record and noted 
by the same private physician who provided the positive nexus 
opinion discussed above.  Specifically, in May 2006, the 
private physician noted "combat training injury [March 2003] 
[,] [left] knee [,] [r]einjury [August 2005]."  This 
notation was made contemporaneously with the private 
physician's positive nexus opinion linking the Veteran's left 
knee disorder to his military service.  Moreover, in a July 
2006 statement in support of his claim, the Veteran reported 
that he had sustained only one injury to his left knee, while 
on active military duty.      
Additionally, continuity of symptomatology has been shown, 
further providing evidence of a nexus between the Veteran's 
left knee disorder and his military service.  See 38 C.F.R. 
§ 3.303(b) (2008).  The Veteran has consistently reported 
pain in his left knee since separation from military service.  
The Veteran was separated from military service in April 
2004, and the earliest indication of a left knee disorder is 
contained in a May 2004 VA treatment record.  The Veteran has 
submitted numerous lay statements since that time indicating 
continued pain in his left knee.  While the Veteran's 
statements are not competent to establish a diagnosis or the 
etiology of his disorder, his statements are competent 
evidence as to what he observed.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (finding that lay statements are competent to 
prove that a claimant exhibited certain features of symptoms 
of an injury or illness during service).

Based on the totality of the evidence, and applying the 
doctrine of reasonable doubt, the Board finds that the 
Veteran's left knee disorder is related to military service.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
service connection for a left knee disorder is warranted.


ORDER

Service connection for a left knee disorder is granted.




____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


